ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_05_FR.txt. 282

DÉCLARATION DE M. FERRARI BRAVO

J’ai voté en faveur du présent avis consultatif sur la licéité des armes
nucléaires parce que je pense qu’il est du devoir de la Cour internationale
de Justice de n’épargner aucun effort pour répondre au mieux aux ques-
tions que lui posent les organes principaux des Nations Unies habilités à
la saisir, surtout lorsqu’une telle réponse peut augmenter les possibilités
de sortir d’une impasse qui, dans le cas actuel, perdure depuis plus de
cinquante ans en faisant peser une ombre triste et menaçante sur l’huma-
nité tout entière.

Dans sa fonction d’organe judiciaire principal des Nations Unies (ar-
ticle 92 de la Charte), la Cour a été, entre autres, créée justement pour cela
et elle ne doit pas se demander si sa réponse, au mieux de ce qu’elle peut
faire, pourra contribuer à l’évolution de la situation. Elle n’a pas non
plus à se justifier si sa réponse n’est pas exhaustive. Je souscris par consé-
quent pleinement aux motifs qui étayent la décision prise par la Cour de
faire droit à la demande de l’Assemblée générale.

À ce propos, il est toutefois nécessaire de dire que la question se pré-
sente sous un angle tout à fait différent lorsque la saisine provient d’une
institution spécialisée des Nations Unies, dont la compétence pour s’adres-
ser à la Cour est, pour des raisons de principe, bien délimitée. Sai, par-
tant, voté aussi en faveur de l’avis, donné ce même jour, par lequel la
Cour décide de ne pas répondre à la demande de l'Organisation mondiale
de la Santé et je trouve qu’il y a de la logique dans ce comportement
(Licéité de l’utilisation des armes nucléaires par un Etat dans un conflit
armé, C.I.J. Recueil 1996, p. 87). La Cour, en effet, est l’organe judi-
ciaire principal des Nations Unies, mais elle ne l’est pas d’autres organi-
sations internationales dont le droit de la saisir demande à être soigneu-
sement limité si l’on veut conserver un partage correct de compétences —
et, donc, d'efficacité — entre organismes internationaux, en évitant que
des fonctions politiques, que la logique du système a confiées seulement
aux Nations Unies, soient usurpées par d’autres organisations qui, pour
ne rien dire d’autre, n’ont ni la compétence, ni la structure pour ce faire.

*
* *#

Cela dit, je reste toutefois fort insatisfait quant à certains passages cru-
ciaux de la décision car elle me semble, pour dire la vérité, peu coura-
geuse et parfois de lecture difficile.

Notamment, je regrette que la Cour ait arbitrairement réparti en deux
catégories la longue ligne des résolutions de l’Assemblée générale qui
commence par la résolution 1 (I) du 24 janvier 1946 et qui, au moins jus-

60
283 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. FERRARI BRAVO)

qu’à la résolution 808 (IX), se présente sous la forme d’une série de réso-
lutions adoptées à l'unanimité. Je pense que ces résolutions sont fonda-
mentales; tel est le cas surtout de la première, dont le libellé avait déjà été
arrêté à Moscou avant la création des Nations Unies (pour l’histoire de la
résolution ainsi que pour les démarches entreprises à Moscou en vue de
confier aux Nations Unies le contrôle de l’énergie atomique dont, à ce
moment là, seuls les Etats-Unis d'Amérique possédaient les clés, voir The
United Nations in World Affairs, 1945-1947, 1947, p. 391 et suiv.), et qui
pourrait, 4 la rigueur, étre assimilée aux stipulations de la Charte. Elle
démontre en effet, et à mon avis clairement, l’existence d’un véritable
engagement solennel d’éliminer toute arme atomique dont la présence
dans les arsenaux militaires était jugée illicite. La résolution disait ceci:

«5. … En particulier, la Commission [établie par la résolution]
présente des propositions déterminées en vue:

c) d'éliminer, des armements nationaux, les armes atomiques et
toutes autres armes importantes permettant des destructions
massives.» (Les italiques sont de moi.)

Ces idées ont été répétées à plusieurs reprises dans d’autres résolutions
de l’Assemblée générale immédiatement après la création des Nations
Unies (voir par exemple la résolution 41 (J) ou la résolution 191 (IID).

Je sais trés bien que la guerre froide intervenue peu aprés (et dont il ne
m’appartient pas de désigner les responsables, tout en soulignant qu’ils
ne se trouvent pas dans un seul camp) a empêché le développement de
cette notion d’illicéité (abandonnée par la suite par les Etats-Unis, qui en
avaient été les promoteurs), en suscitant l’apparition de toute une série
d’argumentations tournant autour du concept de dissuasion nucléaire qui
n’a (et c’est important, comme on le verra ci-après) aucune valeur juri-
dique.

Mais, à mon avis, il reste que l’illicéité existait déjà et que toute pro-
duction d’armes nucléaires devait, par conséquent, se justifier au vu de
cette tache noire d’illicéité que l’on ne pouvait pas effacer. On doit par
conséquent déplorer qu’une telle conclusion ne ressorte pas clairement du
raisonnement de la Cour qui, au contraire, est souvent d’une lecture com-
pliquée, sinueuse, et finalement peu efficace.

Cela mis à part, il reste à dire qu’un certain nombre de conclusions
auxquelles la Cour est arrivée ne sont pas reflétées dans les résultats dont
il est fait état dans le dispositif. Ce sont des lacunes graves, mais elles
s'expliquent par la difficulté de former, sur certaines composantes du pré-
sent avis consultatif, des majorités cohérentes.

Il est toutefois important de reconnaître qu’il reste le paragraphe 104
de Davis, introductif au dispositif, dont l’importance est vraiment cru-
ciale. Il suggère en effet au lecteur attentif d'évaluer dans son ensemble le

61
284 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. FERRARI BRAVO)

raisonnement fait par la Cour, de tenir compte de ces parties du raison-
nement qui ne sont pas reflétées dans des passages du dispositif et, qui
plus est, de se rendre compte des inévitables lacunes du raisonnement.
Que les lecteurs, et pas seulement les universitaires, en profitent en gar-
dant à l'esprit qu’un avis consultatif, malgré les similitudes procédurales,
mest pas un arrêt. Et celui-ci surtout.

*
* *

Certes, il n’existe pas une régle précise et spécifique qui interdise l’arme
atomique et qui tire toutes les conséquences de cette interdiction. La
théorie de la dissuasion, à laquelle l’avis consultatif ne réserve qu’une
rapide mention (surtout au paragraphe 96), aurait mérité quelques consi-
dérations supplémentaires. J’ai déjà dit qu’à mon avis l’idée de dissuasion
nucléaire n’a aucune valeur juridique et j'ajoute que la théorie de la dis-
suasion, tout en créant une pratique des Etats nucléaires et de leurs alliés,
n’est pas en mesure de créer une pratique juridique sur laquelle fonder le
début de création d’une coutume internationale. On pourrait arriver à
dire que l’on est en présence d’un anti-droit, si on pense aux effets qu’elle
a eus sur la Charte des Nations Unies.

Je ne vais pas jusque-là, mais je ne peux m'empêcher de constater que
c’est grâce à la doctrine de la dissuasion que la portée révolutionnaire de
l’article 2, paragraphe 4, de la Charte s’est réduite, alors que parallèle-
ment la portée de l’article 51, qui en était le contrepoint selon une logique
traditionnelle, s’est étendue avec la formation autour de cette norme de
toute une série de constructions conventionnelles, comme le montrent les
deux systèmes régissant respectivement l'Alliance atlantique d’une part
et, pendant sa durée d’existence, le pacte de Varsovie. Ce sont des sys-
tèmes qui sans doute sont régis par des règles juridiques mais qui procè-
dent d’une idée qui relève essentiellement d’un constat politique, donc non
juridique, qui consiste à prendre acte du fait que le Conseil de sécurité ne
peut pas fonctionner face à un conflit majeur, comme le serait le cas
échéant celui qui fait l’objet du présent avis consultatif.

Voici comment la rivière qui sépare l’article 2, paragraphe 4, de l’ar-
ticle 51 s’est élargie grâce aussi à l’énorme caillou de la dissuasion qu’on a
jeté dedans. Et cela a entraîné la nécessité pour enjamber la rivière de
jeter un pont et, pour ce faire, d’utiliser les matériaux dont nous dispo-
sons maintenant, à savoir l’article VI du traité sur la non-prolifération
nucléaire.

J'ai de forts doutes sur le point de savoir si ces développements sont
réellement partagés par la Cour, car la manière très ramassée que la Cour
a choisie pour traiter de la dissuasion ne permet pas de bien comprendre
si tel est réellement l’avis de la Cour. Mais elle ne permet pas non plus de
l’exclure. En tout cas les opinions individuelles ou dissidentes jointes à
lPavis (je ne vois pas une grande différence entre les unes et les autres)
contribueront à éclairer ce point (ainsi que d’autres, bien entendu).

62
285 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DECL. FERRARI BRAVO)

De toute façon, telle est à mes yeux la raison fondamentale pour
laquelle l’avis de la Cour est obligé de contenir, dans sa partie finale, des
développements fondés sur une clause d’un traité qui, n’étant pas univer-
sel, ne devrait pas en bonne logique y figurer. Mais ces développements
sont tout à fait justifiés par la situation dans laquelle nous nous trouvons,
où le traité sur la non-prolifération des armes nucléaires se présente
comme le seul moyen pour arriver rapidement à une solution qui puisse
prévenir des conséquences catastrophiques.

a * x

En conclusion, je pense qu’une régle précise et spécifique qui interdise
l’arme atomique et qui tire toutes les conséquences de cette interdiction
n’existe pas encore.

Il est évident que dans la situation politique des années qui vont de
1945 à 1985 une telle règle n’aurait pas pu se former. Mais, dirais-je,
l’ensemble de la production normative des dernières cinquante années,
surtout en matiére du droit humanitaire de la guerre, est quand méme
inconciliable avec le développement technologique de la construction
d’armes nucléaires. Peut-on, par exemple, s’imaginer qu’au moment où le
droit humanitaire, partie essentielle et toujours plus importante du droit
de la guerre et (depuis peu) aussi de la paix, engendre toute une série de
principes pour la protection de la population civile ou pour la sauvegarde
de l’environnement, ce méme droit international continue d’abriter en
son sein la licéité par exemple de l’usage de la bombe à neutrons qui laisse
intact l’environnement mais... seulement avec la «petite» conséquence de
l’anéantissement de la population! Si tel est le cas, peu importe de trouver
une norme spécifique sur la bombe à neutrons car elle devient automati-
quement illicite par contraste avec la majorité des règles du droit interna-
tional.

Ce phénomène n’est pas nouveau, car à toute époque de son dévelop-
pement, dès le début de l’ère moderne, le droit international qui est essen-
tiellement un droit coutumier, donc de formation spontanée, a connu des
situations où la force de certaines règles empéchait les règles contraires de
s'établir ou de se maintenir.

Tout cela a été malheureusement obscurci dans l’avis de la Cour par la
crainte d’analyser courageusement l’évolution dans le temps des réso-
lutions de l’Assemblée générale qui, seulement à partir d’une certaine
époque (aux alentours des années soixante), ont provoqué l’apparition
de clivages nets entre Etats nucléaires (et leurs alliés) et Etats menacés par
la bombe.

Je répète: le fait qu’une règle interdisant l’arme nucléaire ait commencé
à se former au début de la vie des Nations Unies n'empêche pas que le
développement de cette formation et, par conséquent, le développement
de sa force propulsive aient été arrêtés au moment où les deux principales
puissances, toutes les deux dotées de l’arme nucléaire, sont entrées dans
la guerre froide et ont développé tout un instrumentaire, même conven-

63
286 | MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. FERRARI BRAVO)

tionnel, centré autour de l’idée de la dissuasion. Mais cela a seulement
empêché la mise en œuvre de l’interdiction (qu’on est forcé d’obtenir par
voie de négociation) alors que l’interdiction en tant que telle, Pinterdic-
tion «toute nue», si je peux m’exprimer ainsi, est demeurée en l’état et
produit toujours ses effets, au moins au niveau du fardeau de la preuve,
en rendant plus difficile aux puissances nucléaires de se justifier dans le
cadre de maintes applications de la théorie de la dissuasion qui, je le
répète, n'est pas une théorie juridique.

En d’autres termes, on doit, par un instrument juridique (l’accord)
parer au danger d’une entité, l’arme nucléaire, qui, en soi, n’a rien de juri-
dique sans qu’il soit possible, dans un cas d’espèce, de vérifier si les solu-
tions esquissées tiennent ou ne tiennent pas. Une telle vérification deman-
derait Pexplosion de la bombe. Mais, alors, la vérification aurait-elle
encore un sens?

Cet élément de déséquilibre normatif entre les raisons des Etats nu-
cléaires et celles des Etats non nucléaires devait et pouvait être soigneuse-
ment enregistré par la Cour et non pas de la façon parfois contradictoire
sous laquelle il est perçu dans l'avis consultatif.

(Signé) L. FERRARI BRAVO.

64
